EXHIBIT 10.1

Execution Version

VOTING AGREEMENT

VOTING AGREEMENT (this “Voting Agreement”), dated as of September 17, 2017, by
and among Itron, Inc., a Washington corporation (“Parent”), FC IV Active
Advisors, LLC, Foundation Capital, LLC, Foundation Capital IV, L.P., Foundation
Capital IV Principals Fund, LLC, and Warren M. Weiss (each, a “Stockholder”).

W I T N E S S E T H

WHEREAS, concurrently with the execution and delivery of this Voting Agreement,
Silver Spring Networks, Inc., a Delaware corporation (the “Company”), Parent and
Ivory Merger Sub, Inc., a Delaware corporation and a wholly-owned subsidiary of
Parent (“Acquisition Sub”) are entering into an Agreement and Plan of Merger (as
the same may be amended from time to time, the “Merger Agreement”), pursuant to
which, among other things, Acquisition Sub will be merged with and into the
Company, with the Company continuing as the surviving corporation and a
wholly-owned subsidiary of Parent (the “Merger”);

WHEREAS, as of the date hereof, Stockholder is the record or beneficial owner of
the number of shares of Company Capital Stock set forth opposite his, her or its
name on Exhibit A; and

WHEREAS, as a condition to and inducement of Parent’s willingness to enter into
the Merger Agreement, Stockholder has agreed to enter into this Voting
Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants set forth herein and in the Merger Agreement and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

ARTICLE I

DEFINITIONS

1.1 Defined Terms. The following capitalized terms, as used in this Voting
Agreement, shall have the meanings set forth below. Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed thereto in the
Merger Agreement.

(a) “Beneficially Own”, “Beneficial Ownership” or “beneficial owner” with
respect to any shares of Company Stock means having “beneficial ownership” of
such securities (as determined pursuant to Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), including pursuant to
any Contract, whether or not in writing. Without duplicative counting of the
same securities by the same holder, securities Beneficially Owned by a Person
shall include securities Beneficially Owned by all other Persons who are
Affiliates of such Person and who together with such Person would constitute a
“group” within the meaning of Section 13(d)(3) of the Exchange Act.

(b) “Stockholder Shares” means all shares of Company Capital Stock held of
record or Beneficially Owned by Stockholder, whether currently issued and
outstanding or

 

1



--------------------------------------------------------------------------------

hereinafter acquired, including, without limitation, including by exercising or
the vesting of any Company Option, or the vesting of any Company RSU or Company
PSU held of record or Beneficially Owned by Stockholder.

ARTICLE II

TRANSFER AND VOTING OF SHARES

2.1 No Transfer of Stockholder Shares. Prior to the Expiration Time (as defined
below), Stockholder shall not, directly or indirectly, (a) sell, pledge,
encumber, assign, transfer or otherwise dispose of any or all of his or its
Stockholder Shares or any interest in his or its Stockholder Shares (other than
any pledge or encumbrance currently in existence), (b) deposit his or its
Stockholder Shares or any interest in his or its Stockholder Shares into a
voting trust or enter into a voting agreement or arrangement with respect to any
of his or its Stockholder Shares or grant any proxy or power of attorney with
respect thereto (other than as contemplated herein) or (c) enter into any
Contract with respect to or otherwise agree to the direct or indirect
acquisition or sale, pledge, encumbrance, assignment, transfer or other
disposition (whether by actual disposition or effective economic disposition due
to hedging, cash settlement or otherwise) of any of his or its Stockholder
Shares (any such action in clause (a), (b) or (c) above, a “transfer”).
Notwithstanding anything to the contrary in the foregoing sentence, this
Section 2.1 shall not prohibit a transfer of Stockholder Shares by Stockholder
(i) if Stockholder is an individual, (A) to any member of Stockholder’s
immediate family or to a trust solely for the benefit of Stockholder or any
member of Stockholder’s immediate family, (B) upon the death of Stockholder to
Stockholder’s heirs or (C) to a charitable entity qualified as a 501(c)(3)
organization under the Code or (ii) if Stockholder is not a natural person, to
an Affiliate controlled by Stockholder or under common control with Stockholder,
as applicable; provided, however, that in each case a transfer shall be
permitted only if, and as a condition precedent to the effectiveness of such
transfer, the transferee agrees in a writing, satisfactory in form and substance
to Parent, to be bound by all of the terms of this Voting Agreement as though
such transferee were the “Stockholder” hereunder. Stockholder shall and hereby
does authorize Parent or its counsel to notify the Company’s transfer agent that
there is a stop transfer order with respect to all of the Stockholder Shares
(and that this Voting Agreement places limits on the voting and transfer of the
Stockholder Shares); provided that if Parent or its counsel gives such
notification, it shall following the Expiration Time (as defined below) further
notify the Company’s transfer agent that the stop transfer order (and all other
restrictions contained in this Voting Agreement) have terminated as of such
date.

2.2 Vote in Favor of the Merger and Related Matters. Stockholder, solely in
Stockholder’s capacity as a stockholder of the Company (and not, if applicable,
in Stockholder’s capacity as an officer or director of the Company), irrevocably
and unconditionally agrees that, from and after the date hereof and until the
Expiration Time (as defined below), at any meeting of the stockholders of the
Company or any adjournment thereof, or in connection with any action by written
consent of the stockholders of the Company, Stockholder shall:

(a) appear at each such meeting or otherwise cause all of his or its Stockholder
Shares to be counted as present thereat for purposes of calculating a quorum;
and

 

2



--------------------------------------------------------------------------------

(b) vote (or cause to be voted), in person or by proxy, or deliver a written
consent (or cause a consent to be delivered) covering, all of his or its
Stockholder Shares: (i) in favor of the adoption of the Merger Agreement and
approval of the Merger and the other transactions contemplated by the Merger
Agreement, (ii) in favor of any proposal to adjourn or postpone any meeting of
the Company’s stockholders to a later date if there are not sufficient votes to
adopt the Merger Agreement, (ii) in favor of any other matter reasonably
relating to the consummation or facilitation of, or otherwise in furtherance of,
the Merger and the other transactions contemplated by the Merger Agreement,
(iii) against any Acquisition Proposal or Acquisition Transaction and
(iv) against any other action, proposal, agreement, transaction or arrangement
submitted for approval of the Company’s stockholders that is intended, or could
reasonably be expected, to impede, interfere or be inconsistent with, delay,
postpone, discourage or adversely affect the consummation of the Merger,
including, without limitation, any extraordinary transaction, merger,
consolidation, sale of assets, recapitalization or other business combination
involving the Company or any other action, agreement or arrangement that could
reasonably be expected to result in a material breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the Merger Agreement or that could reasonably be expected to result in any
of the conditions to the obligations under the Merger Agreement not being
fulfilled or satisfied.

2.3 Termination. This Voting Agreement and the obligations of the parties
hereunder shall automatically terminate upon the earliest to occur of (a) such
time as the Merger Agreement shall have been validly terminated pursuant to its
terms, (b) the Effective Time, (c) the Termination Date and (d) such time as the
Merger Agreement is amended to change the form or reduce the amount of Merger
Consideration to be paid pursuant thereto (such earliest time, the “Expiration
Time”); provided, however, that the provisions of Article V shall survive any
termination of this Voting Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

OF THE STOCKHOLDERS

Stockholder hereby represents and warrants to Parent, as of the date of this
Voting Agreement, as follows:

3.1 Authorization; Binding Agreement. Stockholder has all legal right, power,
authority and capacity to execute and deliver this Voting Agreement, to perform
his, her or its obligations hereunder, and to consummate the transactions
contemplated hereby. This Voting Agreement has been duly and validly executed
and delivered by or on behalf of Stockholder and, assuming the due
authorization, execution and delivery of this Voting Agreement by Parent,
constitutes a legal, valid and binding obligation of Stockholder, enforceable
against Stockholder in accordance with its terms (except as enforcement may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium or
similar Laws of general applicability affecting creditors’ rights generally and
by general principles of equity).

 

3



--------------------------------------------------------------------------------

3.2 No Conflict; Required Filings and Consents.

(a) The execution and delivery of this Voting Agreement to Parent by Stockholder
does not, and the performance of this Voting Agreement will not, except where it
would not interfere with Stockholder’s ability to perform Stockholder’s
obligations hereunder (i) conflict with or violate any Law by which Stockholder
is bound or affected, (ii) violate or conflict with the articles of
incorporation or bylaws or other equivalent organizational documents of
Stockholder, if applicable, or (iii) result in or constitute (with or without
notice or lapse of time or both) any breach of or default under, or give to
another party any right of termination, amendment, acceleration or cancellation
of, or result in the creation of any lien or encumbrance on any of the property
or assets of Stockholder pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which Stockholder is a party or by which Stockholder or any of
Stockholder’s properties or assets is bound or affected. There is no beneficiary
or holder of a voting trust certificate or other interest of any trust of which
Stockholder is a trustee whose consent is required for the execution and
delivery of this Voting Agreement or the consummation by Stockholder of the
transactions contemplated by this Voting Agreement.

(b) The execution and delivery of this Voting Agreement to Parent by Stockholder
does not, and the performance of this Voting Agreement will not, require any
consent, approval, authorization, waiver, order or permit of, or filing with or
notification to, any third party or any Governmental Authority, except where the
failure to obtain such consents, approvals, authorizations, waivers, orders or
permits, or to make such filings or notifications, would not interfere with
Stockholder’s ability to perform Stockholder’s obligations hereunder.

3.3 Title to Stockholder Shares. Stockholder is the record or beneficial owner
of the shares of Company Capital Stock set forth opposite its name on Exhibit A.
Stockholder has good title to the Stockholder Shares free and clear of all Liens
other than pursuant to this Voting Agreement and applicable securities Laws. As
of the date of this Voting Agreement, the Stockholder Shares constitute all of
the shares of Company Capital Stock Beneficially Owned or owned of record by
Stockholder. Except as otherwise set forth in this Voting Agreement, Stockholder
has, and will have at all times through the Closing Date, sole voting power
(including the right to control such vote as contemplated herein), sole power of
disposition and sole power to agree to all of the matters set forth in this
Voting Agreement, in each case with respect to all of his or its Stockholder
Shares.

3.4 Acknowledgement of the Merger Agreement. Stockholder hereby acknowledges and
agrees that Stockholder has received a draft of the Merger Agreement presented
to Stockholder as in substantially final form and has reviewed and understood
the terms thereof.

ARTICLE IV

COVENANTS OF THE STOCKHOLDERS

4.1 Further Assurances. From time to time and without additional consideration,
Stockholder shall execute and deliver, or cause to be executed and delivered,
such additional transfers, assignments, endorsements, proxies, consents and
other instruments, and shall take

 

4



--------------------------------------------------------------------------------

such further actions, as Parent may reasonably request for the purpose of
carrying out and furthering the intent of this Voting Agreement.

4.2 Waiver of Appraisal Rights. Stockholder hereby irrevocably and
unconditionally waives any rights of appraisal or rights to dissent from the
Merger that Stockholder may have (including under Section 262 of the DGCL).

4.3 No Inconsistent Agreements. Except for this Voting Agreement, during the
term of this Voting Agreement Stockholder shall not: (a) enter into any voting
agreement, voting trust or similar agreement with respect to any of the
Stockholder Shares, (b) grant any proxy, consent, power of attorney or other
authorization or consent with respect to any of the Stockholder Shares or
(c) knowingly take any action that would constitute a breach hereof, make any
representation or warranty of Stockholder set forth in Article III untrue or
incorrect or have the effect of preventing or disabling Stockholder from
performing any of its obligations under this Voting Agreement.

4.4 Public Announcements. Stockholder shall not, shall cause its officers,
directors, managers, partners or members to not, and shall instruct and use
commercially reasonable efforts to cause its Affiliates and each of their
respective officers, directors, managers, partners or members (in their capacity
as such), as applicable, to not issue any press release with respect to the
Merger Agreement, this Voting Agreement, the Merger or any other transactions
contemplated by the Merger Agreement without the prior written consent of
Parent, except as may be required by applicable Law. Stockholder further agrees
to permit the Company and Parent to publish and disclose, including in filings
with the SEC and in the press release announcing the transactions contemplated
by the Merger Agreement (the “Announcement Release”), this Voting Agreement and
the Stockholder’s identity and ownership of the Stockholder Shares and the
nature of the Stockholder’s commitments, arrangements and understandings under
this Voting Agreement, in each case, to the extent the Company or Parent
reasonably determines that such information is required to be disclosed by
applicable Law (or in the case of the press release announcing the transactions
contemplated by the Merger Agreement, to the extent the information contained
therein is consistent with other disclosures being made by the Company and
Parent).

4.5 No Solicitation of Acquisition Proposals. Except as permitted by the Merger
Agreement, neither Stockholder nor any of Stockholder’s officers, directors,
managers, partners or members, as applicable, shall, and such Stockholder shall
cause his, her or its employees, agents, consultants and representatives not to,
directly or indirectly, (a) solicit, initiate, seek, knowingly encourage,
knowingly facilitate or knowingly induce the making, submission or announcement
of any inquiry, expression of interest, proposal or offer (including any
inquiry, proposal, expression of interest, or offer to the Company Stockholders)
which constitutes, or would be reasonably expected to lead to, an Acquisition
Proposal, or (b) enter into, participate in, maintain or continue any
communications or negotiations regarding, or deliver, furnish or make available
to any Person any non-public information or afford any Person access to the
business, properties, assets, books, records or other non-public information, or
the personnel, of the Company or any of its Subsidiaries with respect to, or
take any other action regarding, any inquiry, expression of interest, proposal
or offer that constitutes, or would reasonably be expected to lead to, an
Acquisition Proposal (other than, solely in response to an unsolicited

 

5



--------------------------------------------------------------------------------

inquiry, to refer the inquiring Person to this Section 4.6 and to limit its
conversation or other communication exclusively to such referral).

4.6 Fiduciary Duties. Notwithstanding anything in this Agreement to the
contrary: (i) Stockholder makes no agreement or understanding herein in any
capacity other than in Stockholder’s capacity as a record holder and beneficial
owner of the Stockholder Shares, and not in Stockholder’s capacity as a director
or officer of the Company or any of the Company’s Subsidiaries, and (ii) nothing
herein will be construed to limit or affect any action or inaction by
Stockholder or any representative of Stockholder, as applicable, serving on the
board of directors of the Company or any of the Company’s Subsidiaries or as an
officer of the Company or any of the Company’s Subsidiaries, acting in such
person’s capacity as a director or officer of the Company or any of the
Company’s Subsidiaries.

4.7 Additional Purchases. Stockholder agrees that any Company Capital Stock
acquired or purchased by Stockholder after the execution of this Voting
Agreement shall be subject to the terms of this Voting Agreement to the same
extent as if they constituted Stockholder Shares as of the date of this Voting
Agreement.

ARTICLE V

GENERAL PROVISIONS

5.1 Entire Agreement; Amendments. This Voting Agreement constitutes the entire
agreement of the parties hereto and supersedes all prior agreements and
undertakings, both written and oral, between the parties hereto with respect to
the subject matter hereof. This Voting Agreement may not be amended or modified
except in an instrument in writing signed by, or on behalf of, the parties
hereto.

5.2 Assignment. No party to this Voting Agreement may assign any of its rights
or obligations under this Voting Agreement without the prior written consent of
the other parties hereto, except that Parent may assign, in its sole discretion,
all or any of its rights, interests and obligations hereunder to any assignee of
Parent’s rights under the Merger Agreement. Any assignment contrary to the
provisions of this Section 5.2 shall be null and void.

5.3 Severability. The provisions of this Voting Agreement shall be deemed
severable and the invalidity or unenforceability of any provision hereof shall
not affect the validity or enforceability or the other provisions hereof. If any
provision of this Voting Agreement, or the application thereof to any person or
any circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision; and (b) the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

5.4 Specific Performance. The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Voting Agreement are not
performed in

 

6



--------------------------------------------------------------------------------

accordance with their specific terms or were otherwise breached and that money
damages or other legal remedies would not be an adequate remedy for any such
damage. Stockholder agrees that, in the event of any breach or threatened breach
by Stockholder of any covenant or obligation contained in this Voting Agreement,
Parent shall be entitled to seek (a) a decree or order of specific performance
to enforce the observance and performance of such covenant or obligation, with
Stockholder agreeing that it shall waive the defense of adequacy of a remedy at
law in any such Legal Proceeding, and/or (b) an injunction restraining such
breach or threatened breach. Stockholder further agrees that neither Parent nor
any other party shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 5.4, and Stockholder irrevocably waives any right he, she or
it may have to require the obtaining, furnishing or posting of any such bond or
similar instrument. Stockholder shall not be liable for any money damages for
any breach of this Voting Agreement that is not a Willful Breach.

5.5 Governing Law; Jurisdiction; Jury Trial.

(a) This Voting Agreement and all actions (whether at law, in contract, in tort
or otherwise) arising out of or relating to this Voting Agreement or the
negotiation, validity or performance of this Voting Agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws. All Legal Proceedings (whether at law, in contract, in
tort or otherwise) arising out of or relating to this Voting Agreement or the
negotiation, validity or performance of this Voting Agreement shall be heard and
determined in the Court of Chancery of the State of Delaware, and the parties
hereto irrevocably submit to the jurisdiction of such court (and, in the case of
appeals, the appropriate appellate court therefrom), in any such Legal
Proceeding and irrevocably waive the defense of an inconvenient forum to the
maintenance of any such Legal Proceeding. The consents to jurisdiction set forth
in this paragraph shall not constitute general consents to service of process in
the State of Delaware and shall have no effect for any purpose except as
provided in this paragraph and shall not be deemed to confer rights on any
Person other than the parties hereto. The parties hereto agree that service of
any court paper may be made in any manner as may be provided under the
applicable Laws or court rules governing service of process in such court. The
parties hereto agree that a final judgment in any such Legal Proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable law.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS VOTING AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS VOTING AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE EITHER OF SUCH WAIVERS, (II) IT UNDERSTANDS AND HAS CONSIDERED THE

 

7



--------------------------------------------------------------------------------

IMPLICATIONS OF SUCH WAIVERS, (III) IT MAKES SUCH WAIVERS VOLUNTARILY, AND
(IV) IT HAS BEEN INDUCED TO ENTER INTO THIS VOTING AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.5(B).

5.6 No Waiver. No failure or delay by any party hereto in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. Neither party
shall be deemed to have waived any claim available to it arising out of this
Voting Agreement, or any right, power or privilege hereunder, unless the waiver
is expressly set forth in writing duly executed and delivered on behalf of such
party. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by Law.

5.7 Expenses. Each party shall bear their respective expenses, costs and fees
(including attorneys’ fees, if any) in connection with the preparation,
execution and delivery of this Agreement and compliance herewith, whether or not
the Merger is effected.

5.8 Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission and electronic
mail (“e-mail”) transmission and shall be given:

if to Parent:

Itron, Inc.

2111 North Molter Road

Liberty Lake, WA 99019

Attention: Shannon Votava, Senior Vice President, General Counsel

Email: shannon.votava@itron.com

with a copy to (for information purposes only):

Fenwick & West LLP

801 California Street

Mountain View, CA 94041

Attention: David W. Healy

Facsimile: (650) 938-5200

E-mail: dhealy@fenwick.com

and

Jones Day

1755 Embarcadero Rd.

Palo Alto, CA 94303

Attention: Daniel Mitz and Jonn Beeson

Facsimile: (650) 739-3900

E-mail: drmitz@jonesday.com

 

8



--------------------------------------------------------------------------------

jbeeson@jonesday.com

if to Stockholder, to the address or facsimile number set forth on the signature
page hereof or, if not set forth thereon, to the address reflected in the stock
books of the Company,

or to such other address, or facsimile number or electronic mail address as such
party may hereafter specify for the purpose by notice to the other parties
hereto. All such notices, requests and other communications shall be deemed
received on the date of receipt by the recipient thereof if received prior to
5:00 p.m. on a business day in the place of receipt. Otherwise, any such notice,
request or communication shall be deemed to have been received on the next
succeeding business day in the place of receipt. In order to be deemed valid
notice under this Section 5.8, e-mail notice must state that it constitutes
notice under this Voting Agreement and must be followed by written notice
delivered by overnight courier or hand-delivered via valid delivery pursuant to
such method within two Business Days from the date of the original e-mail
notice.

5.9 No Third-Party Beneficiaries. This Voting Agreement is for the sole benefit
of, shall be binding upon, and may be enforced solely by, Parent and Stockholder
and nothing in this Voting Agreement, express or implied, is intended to or
shall confer upon any Person (other than Parent and Stockholder) any legal or
equitable right, benefit or remedy of any nature whatsoever; provided, that the
Company shall be a third party beneficiary of this Voting Agreement and shall be
entitled to enforce any power, right, privilege or remedy of Parent hereunder.

5.10 Headings. The heading references herein are for convenience of reference
only and do not form part of this Voting Agreement, and no construction or
reference shall be derived therefrom.

5.11 Counterparts. This Voting Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Voting
Agreement shall become effective when each party hereto shall have received a
counterpart hereof signed by all of the other parties hereto. Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Voting Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication). This Voting Agreement may be executed by facsimile or
.pdf signature and a facsimile or .pdf signature shall constitute an original
for all purposes.

[remainder of page left intentionally blank]

 

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
duly executed as of the date first written above.

 

ITRON, INC. By:  

/s/ Philip Mezey

  Name: Philip Mezey   Title: President and Chief Executive Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
duly executed as of the date first written above.

 

STOCKHOLDER FC IV ACTIVE ADVISORS, LLC By Foundation Capital Management Co. IV,
LLC

By:  

/s/ Warren Weiss

Name:   Warren Weiss Title:   Manager Date:   9/15/2017 Address:   Foundation
Capital   250 Middlefield Road   Menlo Park, CA 94025 Tel.   (650) 614-0500
Facsimile:   (650) 614-0505

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
duly executed as of the date first written above.

 

STOCKHOLDER

FOUNDATION CAPITAL, LLC

By:

 

/s/ Warren Weiss

Name:

 

Warren Weiss

Title:

 

Manager

Date:

 

9/15/2017

Address:

 

Foundation Capital

 

250 Middlefield Road

 

Menlo Park, CA 94025

Tel.

 

(650) 614-0500

Facsimile:

 

(650) 614-0505

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
duly executed as of the date first written above.

 

STOCKHOLDER WARREN M. WEISS

/s/ Warren Weiss

Name:   Warren Weiss Title:   Manager Date:   9/15/2017 Address:   Foundation
Capital   250 Middlefield Road   Menlo Park, CA 94025 Tel.   (650) 614-0500
Facsimile:   (650) 614-0505

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
duly executed as of the date first written above.

 

STOCKHOLDER

FOUNDATION CAPITAL IV

PRINCIPALS FUND, LLC

By Foundation Capital Management Co. IV, LLC

By:  

/s/ Warren Weiss

Name:   Warren Weiss Title:   Manager Date:   9/15/2017 Address:   Foundation
Capital   250 Middlefield Road   Menlo Park, CA 94025 Tel.   (650) 614-0500
Facsimile:   (650) 614-0505

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
duly executed as of the date first written above.

 

STOCKHOLDER

FOUNDATION CAPITAL IV, L.P.

By Foundation Capital Management Co. IV, LLC

By:

 

/s/ Warren Weiss

Name:

 

Warren Weiss

Title:

 

Manager

Date:

 

9/15/2017

Address:

 

Foundation Capital

 

250 Middlefield Road

 

Menlo Park, CA 94025

Tel.

 

(650) 614-0500

Facsimile:

 

(650) 614-0505

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

Exhibit A

 

Stockholder Name

   Company Common
Stock      Company
PSUs      Company
RSUs      Company
Options  

FC IV Active Advisors, LLC

     84,866           

Foundation Capital, LLC

     686           

Foundation Capital IV, L.P.

     10,307,012           

Foundation Capital IV Principals Fund, LLC

     91,204           

Warren M. Weiss

     56,465           19,283        22,723  

Signature Page to Voting Agreement